FILED
                           NOT FOR PUBLICATION
                                                                             JUN 27 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DANIEL LEE WHITE,                                No.   21-35613

              Plaintiff-Appellant,               D.C. No. 3:20-cv-02259-MO

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

              Defendant-Appellee.


                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                        Argued and Submitted June 8, 2022
                                Portland, Oregon

Before: SCHROEDER and SUNG, Circuit Judges, and ANTOON,** District
Judge.

      Daniel Lee White appeals the district court’s judgment granting the United

States’ motion to dismiss his negligence claim filed under the Federal Tort Claims

Act. White suffered serious injuries while operating an all-terrain vehicle (ATV)

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
on National Forest land. His claim is governed by an Oregon statute that contains

a recreational immunity provision shielding landowners who provide free access to

their land for recreational purposes. Or. Rev. Stat. § 105.682. The immunity

provision contains an exception to immunity for landowners who make any

“charge” for permission to recreate. Or. Rev. Stat. § 105.688(3).

      The district court correctly ruled that the exception to the immunity

provision does not apply because the United States does not charge a fee for use of

the National Forest. White purchased an ATV permit from the State of Oregon to

use the ATV, and the funds from such fees are distributed to landowners, including

the United States, to maintain the recreational resources. But the Oregon Court of

Appeals has recently held that such a fee does not constitute a charge for use of the

land within the meaning of the Oregon statute. It is a fee for the use of an ATV

vehicle, not for use of the land. Stedman v. State ex rel. Dep’t of Forestry, 502

P.3d 234, 241 (Or. Ct. App. 2021). In addition, the immunity exception only

applies when the landowner is the entity charging the fee, Or. Rev. Stat. §

105.672(1)(a), but the fee in this case was not imposed by the United States, the

landowner, but by the State of Oregon.

      In light of recent state court decisions, including Stedman and the Oregon

Supreme Court’s decision in Horton v. Oregon Health & Science University, 376


                                          2
P.3d 998, 1027 (Or. 2016), there is no reason for us to question the validity of the

immunity provision under the remedy clause of the Oregon Constitution. Or.

Const. Art. I, § 10. Horton reaffirmed the validity of Brewer v. Department of Fish

& Wildlife, 2 P.3d 418, 428 (Or. Ct. App. 2000) (holding recreational immunity

statute constitutional). In this case, that issue was not even raised in the district

court.

         AFFIRMED.




                                            3